Citation Nr: 0632926	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2004 for the awards of service connection for patellofemoral 
pain syndrome of the right knee and for a left knee injury 
with patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee injury with patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The Board notes that in her October 2004 Notice of 
Disagreement, the veteran disagreed with the effective dates 
assigned for the grants of service connection for 
patellofemoral pain syndrome of the right knee and for a left 
knee injury with patellofemoral pain syndrome.  Therefore, 
this issue has been added as noted above.  

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the veteran has filed a Notice of Disagreement with 
respect to the effective dates assigned for the grants of 
service connection for patellofemoral pain syndrome of the 
right knee and for a left knee injury with patellofemoral 
pain syndrome, the RO must issue a Statement of the Case 
(SOC) with respect to this issue, and the veteran must be 
provided an opportunity to perfect her appeal as to this 
issue.  Therefore, the appropriate Board action is to remand 
the issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran was afforded a VA examination in July 2004 which 
assessed the severity of her knee disabilities.  However, the 
veteran testified at the January 2006 Board hearing that over 
the last year to year and one-half, her knee disabilities had 
worsened.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. Under the 
circumstances of this case, the Board believes that the 
veteran should be scheduled for a new VA examination to 
evaluate the current severity of her service-connected knee 
disabilities.  The Board further believes that an attempt 
should be made, with the veteran's assistance, to obtain any 
additional medical treatment records which may be available.

Accordingly, the case is REMANDED for the following action:

1. After ensuring that any actions needed 
to comply with the VCAA, the veteran and 
her representative should be provided a 
Statement of the Case as to the issue of 
entitlement to an effective dated earlier 
than March 4, 2004 for the awards of 
service connection for patellofemoral 
pain syndrome of the right knee and for a 
left knee injury with patellofemoral pain 
syndrome.  The veteran should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  

2.  The veteran should be requested to 
identify medical records of any current 
treatment for her knee disabilities and 
to provide authorization for VA to obtain 
these records from those identified 
sources.  Any identified records should 
be requested.  

3.  The veteran should be afforded a VA 
examination to ascertain the severity of 
her service connected bilateral knee 
patellofemoral pain syndrome disability. 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion. Any indicated diagnostic tests 
and studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



